Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-29 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 8, 2020.
Applicant’s election without traverse of Group II, claims 30-35 in the reply filed on December 8, 2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicant recites in claim 31 an embodiment where the conductive multiplicity of filaments are part of a woven or knit fabric. Claims 33 and 35 appear to recite embodiments which are distinct and independent of the use of a woven or knit fabric where the conductive filaments are interwoven between the strengthening cords (claim 33) or where the conductive filaments are cut and deposited upon the strengthening members (claim 35) and NOT used IN COMBINATION with a woven or knit as claimed (by virtue of the claims being dependent claims). It is believed that these claims should be made dependent upon claim 30 rather than claim 31 in order to properly ensure that the subject matter of the claims is clearly fully supported by the original disclosure. The mixing of embodiments where such was NOT described in the original disclosure was clearly not in applicant’s possession at the time the application was filed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Blalock (US 4296855) in view of any one of Post et al (US 3348585), German Patent 1262578 or Bossen (US 3889121).
Blalock taught that it was known at the time the invention was made to form a ply incorporating steel strengthening members disposed parallel to each other embedded within a rubber material. The applicant is advised that the language “pneumatic vehicle tire electrically conductive belt strengthening” is merely descriptive of the ply and the intended use of the same and NOT further limiting of the ply itself. The reference taught that one skilled in the art would have incorporated a multiplicity of filaments comprising non-conductive filaments with an electrically conductive coating thereon within the ply. The reference taught that these filaments were woven into a fabric which made up both the warp and weft of the fabric and which was incorporated into the ply adjacent to the steel cord strengthening members of the ply. As depicted the conductive fabric 28 was disposed adjacent to the steel cords 30 of the ply and as depicted in Figure 3 clearly had conductive filaments disposed transverse to the steel cords of the ply. It should be understood that the ply was infused with rubber 36 and the rubber subject to vulcanization to form the ply. The ply was useful as a conveyor belt and the conductive filaments were used to facilitate rupture and/or damage to the ply of the conveyor belt. The reference did not express that one would have formed the arrangement via a calendaring operation where the rubber was disposed on either side of the cord and fabric layers and the assembly was fed through a gap of the calendar rollers. Applicant is referred to column 1, lines 55-column 2, line 7, column 2, line 67-column 3, line 27, column 3, lines 50-63, column 4, lines 1-13, column 4, lines 22-58.
The references to any one of Post et al, German Patent ‘578 or Bossen all suggested that formation of a ply which incorporated strengthening cords running parallel to the ply adjacent one another embedded in a rubber material would have been formed via a calendaring operation. More specifically, applicant is referred to Post et al, where steel cords 1 and embedded within rubber layers 2, 3 with a calendaring operation with rollers 4,5 in the manufacture of a ply for a conveyor belt, German Patent ‘578, where rubber was calendared from opposite sides of steel cords 7 with rubber 8 and 14 for instance therein with the calendar arrangement or Bossen, where rubber sheets are formed with rolls 12, 14 and 16, 18 respectively and the rubber sheets are then calendared with rolls 14, 16 with steel cords there between in order to embed the steel cords in the rubber in the manufacture of such a ply. The applicant is advised that the use of a calendar to form the embedded cord ply of Blalock would have been a conventionally well-known and understood processing technique for forming the ply with none but the expected results of embedding both the cords as well as the electrically conductive filaments in a rubber material. It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the techniques of any one of Post et al (US 3348585), German Patent 1262578 or Bossen (US 3889121) to embed the strengthening members within rubber in the ply of Blalock.
With regard to claim 31, it should be understood that Blalock embedded a woven fabric with the steel cords therein in the process therein and such would have entailed feeding the fabric through the calendar with the steel strengthening members in the manner claimed. Regarding claim 32, the fabric extends over the entire width of the ply and over the entire width of the strengthening members therein in Blalock. 
Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 7 further taken with Schunack (US 2013/0174951).
The references as set forth above suggested that the conductive filaments were formed by coating a non-conductive filament with a conductive material which coating was a polymer with carbon black suspended within the coating, however the polymer was not identified as an RFL polymer (but rather was a polymer of the same make up as the polymer the filament was formed from). However, it was notoriously well known to form a conductive filament for a conductive ply in a rubber component by coating a nonconductive filament with and RFL coating which contained carbon black within the coating in order to render the nonconductive filament, conductive subsequent to the coating or dipping operation as suggested by Schunack et al. It should be noted that the use of RFL coatings was notoriously well known and understood to enhance the union between the filament and the rubber that the filament was embedded within. It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a RFL coating for provision of the coating material used to apply the conductive coating to the filaments in the references as set forth above in paragraph 7 as an alternative conductive filament (and an alternative means for making the same) in an embedded rubber assembly as expressed by Schunack et al. 
With respect to claim 35, note that the suspension of RFL and carbon black included 15-50 percent carbon black in the examples of Schunack et al and as some point in the processing of making the fabric, the ends of the filaments are cut (such is commonplace in fabric manufacture) and additionally the fabric is cut to proper width for placement in the rubber assembly. 
Claims 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sid-Ahmed (US 5221382) in view of Kanz et al (US 2013/0056128) and any one of Post et al (US 3348585), German Patent 1262578 or Bossen (US 3889121).
Sid-Ahmed taught that it was known to incorporated bleeder cords between strengthening members (which the reference never recites as being formed of steel, however steel reinforcing cords in a tire ply are notoriously well known and applicant is hereby given notice of the same) which is provided by interweaving the bleeder cords between the strengthening members and subjecting the fabric to a calendaring operation in order to embed the same in rubber. The bleeder cords 30 which can be twisted cords (Figure 3) were disposed at 90 degrees of the strengthening cords 24 of the ply which was embedded in rubber 26 via calendaring. The applicant is referred to column 2, lines 65-column 3, line 21, column 4, lines 54-65, for instance. The reference did not express that the bleeder cords therein would have been electrically conductive. The reference did not expressly teach that the calendaring operation included feeding the cords between rubber sheets into the gap of the calendar rolls to embed the cords therein.
It was however well understood to provide a bleeder cord with electrical conductivity wherein one employed the electrically conductive bleeder cords not only to allow for gas to escape during processing but also to eliminate static electricity build up in the tire assembly as taught by Kanz et al. Applicant is more specifically referred to paragraphs [0095]-[0096] and [0075], for example. Clearly, to improve the performance of the ply when used in a tire, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize bleeder cords which were not only bleeder cords but also which were electrically conductive therein in order to eliminate static electricity in the tire assembly. Use of a known bleeder cord with none but the expected benefit of the same would have been within the purview of the ordinary artisan.
The references to any one of Post et al, German Patent ‘578 or Bossen all suggested that formation of a ply which incorporated strengthening cords running parallel to the ply adjacent one another embedded in a rubber material would have been formed via a calendaring operation. More specifically, applicant is referred to Post et al, where steel cords 1 and embedded within rubber layers 2, 3 with a calendaring operation with rollers 4,5 in the manufacture of a ply for a conveyor belt, German Patent ‘578, where rubber was calendared from opposite sides of steel cords 7 with rubber 8 and 14 for instance therein with the calendar arrangement or Bossen, where rubber sheets are formed with rolls 12, 14 and 16, 18 respectively and the rubber sheets are then calendared with rolls 14, 16 with steel cords there between in order to embed the steel cords in the rubber in the manufacture of such a ply. The applicant is advised that the use of a calendar to form the embedded cord ply of Sid-Ahmed would have been a conventionally well-known and understood processing technique for forming the ply with none but the expected results of embedding both the cords as well as the electrically conductive filaments in a rubber material. It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the techniques of any one of Post et al (US 3348585), German Patent 1262578 or Bossen (US 3889121) to embed the strengthening members within rubber in the ply of Sid-Ahmed wherein the ply incorporated bleeder cords which not only were bleeder cords but also were electrically conductive in order to also eliminate static electricity as taught by Kanz. Note that in Kanz the conductive filaments were coated with a conductive coating therein. 
With respect to claim 33, the conductive bleeder filaments were woven with the strengthening members (see claim 33). Claim 33 is essentially just interweaving th3e conductive filaments between the steel cords therein.  As noted above, while applicant did not use both a woven fabric and interwoven conductive filaments between the strengthen members, the claim is being treated as merely that the fabric is formed by weaving with the conductive filaments between the strengthening members which is taught and suggested by Sid-Ahmed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212.  The examiner can normally be reached on M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746